The evidence in this case with reference to the nature and character of the contract of purchase is very conflicting. Plaintiff in error contends that it was made by telephone conversation and confirmed by letter. Defendant insists that it was an oral contract made by one Marlow, the agent of plaintiff, and A. G. Click, the manager of the defendant company, at Minco. Much testimony, pro and con, was offered, and the question was submitted to the jury, under instructions by the court, and the jury resolved the issue in favor of the defendant. It is a well-settled rule of this court that, where the testimony on any material issue is conflicting, and there is any competent evidence in the record reasonably tending to support the finding of the jury, this court will not review the evidence to ascertain where the weight lies, nor interfere with such finding of the court, or the verdict of the jury. Wickerv. Dennis, 30 Okla. 540, *Page 820 119 P. 1122; Stem v. Adams, 30 Okla. 101, 118 P. 382; CaddoNat. Bank v. Moore, 30 Okla. 148, 120 P. 1003; Grimes v.Wilson, 30 Okla. 322, 120 P. 294; Edwards v. Miller,30 Okla. 442, 120 P. 996; Prescott v. Brown, 30 Okla. 428,120 P. 991.
Counsel for plaintiff objected to the introduction of certain evidence tending to establish the relation of principal and agent between the plaintiff and one Marlow. Agency is a fact to be determined by the jury, as any other fact. Port Huron Eng.  Thresher Co. v. Ball, 30 Okla. 11, 118 P. 393; Allen v.Kenyon, 30 Okla. 536, 119 P. 960; Midland Savings   Loan Co.v. Sutton, 30 Okla. 448, 120 P. 1007. In this case the court permitted some testimony to go to the jury on this subject, the competency of which is doubtful, yet on the whole there was sufficient competent evidence to sustain the verdict of the jury.
It is not every error occurring at the trial that will warrant this court in reversing the judgment of a trial court. This court, in every stage of action, must disregard error or defect in pleading or proceeding which does not affect the substantial rights of the adverse party. Before a cause will be reversed on account of the admission of incompetent evidence, it must affirmatively appear that the admission of such evidence resulted prejudicially to the interests of the one making such objection. In this case there is abundant evidence to sustain the finding of the jury on the issue of agency, and the ruling of the court in the admission of such evidence, even though erroneous, under the circumstances, will not be interfered with. Diamond v. Inter-Ocean Newspaper Co.,29 Okla. 323, 116 P. 773; City of Pawhuska v. Rush, 29 Okla. 759,119 P. 239.
It is alleged that the trial court erred in refusing to grant a new trial on the grounds of newly discovered evidence. This newly discovered evidence, as shown by the affidavit of plaintiff's attorney, is the invoice of the car of wheat. It appears that this invoice had been used as evidence in the prior trial of this case, and that it had been left with the court stenographer and mislaid, and was not found until after the trial. The testimony shows that this invoice had been made by the witness Pope, for defendant, without any knowledge of the terms and conditions of the *Page 821 
sale of the wheat. It shows the sale of 1,000 bushels of wheat at 59 cents; gives the name and number of the car, the draft for the purchase price, less $20 margin, to guarantee weights and grades. Mr. Kroutil, for the plaintiff, testified at the trial with reference to the purchase of the wheat over the telephone, and the terms and conditions of the sale. The invoice does not show the grade of wheat, nor whether the same was f. o. b. Minco or Yukon. The witness Pope further testified that Mr. Click, manager for defendant, told him over the phone to make out the invoice for 59 cents per bushel; that he had no instructions with reference to leaving a margin for weights and grades; that he had no knowledge of the terms of the sale of said car of wheat; that he did not know that it was sold f. o. b. Minco; and that, according to custom, he made a bill of lading and draft, leaving two cents per bushel, when sales were made f. o. b. destination. At the best, the invoice was merely cumulative evidence of the matters and things already in evidence. It had been in the possession of plaintiff before the trial. It knew the contents thereof. Its absence should have been known by the use of reasonable diligence. Its contents had all been made known to the jury, and the facts therein were considered by the jury in arriving at its verdict. Where secondary evidence has been admitted to show the contents of a document, thereafter the production of the original document would be merely cumulative; and, inasmuch as it does not appear that the failure to produce the original invoice at the trial, after parol evidence of its contents had been offered, prejudicially affected the substantial rights of the plaintiff, the refusal of the trial court to grant a new trial on that account was not error.
Under the uniform holdings of this court, before a new trial will be granted on the grounds of newly discovered evidence, it must be made to appear affirmatively that the new evidence would be sufficient to probably produce a different result; and in such case a certain degree of discretion is necessarily vested in the trial court, and the ruling thereon will not be interfered with, unless this court is able to see that such evidence would probably produce a result different from that registered by the verdict of *Page 822 
the jury. We do not think the verdict and judgment in this case would have been different, had the lost invoice been considered by the jury.
No reversible error appearing in the record, the judgment of the district court of Grady county should be affirmed.
By the Court: It is so ordered.